Case 2:18-cv-06742-RGK-PJW Document 94 Filed 04/30/19 Page 1 of 1 Page ID #:3428


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
   Case No.      2:18-cv-06742-RGK-PJW; 2:18-cv-08423-RGK-PJW;                Date   April 30, 2019
                 2:18-cv-08551-RGK-PJW; 2:18-cv-08555-RGK-PJW;
                 2:18-cv-08556-RGK-PJW; 2:18-cv-08565-RGK-PJW;
                 2:18-cv-08566-RGK-PJW; 2:18-cv-08568-RGK-PJW;
                 2:18-cv-08569-RGK-PJW; 2:18-cv-08570-RGK-PJW;
                 2:18-cv-08577-RGK-PJW; 2:18-cv-08578-RGK-PJW;
                 2:18-cv-08579-RGK-PJW; 2:18-cv-08588-RGK-PJW;
                 2:18-cv-08592-RGK-PJW; 2:18-cv-08723-RGK-PJW;
                 2:18-cv-08730-RGK-PJW; 2:18-cv-08747-RGK-PJW;
                 2:18-cv-08748-RGK-PJW; 2:18-cv-08749-RGK-PJW;
                 2:18-cv-08750-RGK-PJW; 2:18-cv-08753-RGK-PJW;
                 2:18-cv-08754-RGK-PJW; 2:18-cv-08759-RGK-PJW;
                 2:18-cv-08760-RGK-PJW; 2:18-cv-08763-RGK-PJW;
                 2:18-cv-08764-RGK-PJW
   Title         In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
                 Accounts (and related cases)


   Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
            Sharon L. Williams                          Not Reported                             N/A
                Deputy Clerk                      Court Reporter / Recorder                 Tape No.
   Attorneys Present for Plaintiff: Not Present            Attorneys Present for Defendant: Not Present
   Proceedings:            (IN CHAMBERS) Order re: Government’s Status Report
        These cases involve the civil forfeiture proceedings of several assets that the government seized
from James Larkin, John Brunst, Michael Lacey, and Scott Spear (collectively, “Movants”) pursuant to
seizure warrants in this District. Movants are currently defendants in an ongoing criminal matter in the
District Court of Arizona, entitled United States v. Lacey, No. 2:18-cr-00422-SPL, where the indictment
and the first superseding indictment include forfeiture allegations.

       On October 23, 2018, the Court stayed the above captioned cases pending the conclusion of the
criminal matter, and ordered the parties to submit a status report in six months. In light of the
government’s status report lodged on April 23, 2018, the stay remains in effect. The parties shall lodge
another status report in six months.

           IT IS SO ORDERED.

                                                                                             :
                                                   Initials of Preparer

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
